Pee Cueiam:
The assignments of error in this case fail to point out a single item in the account which is objected to. The third, fourth and fifth specifications refer to passages in the opinion of the court. We have repeatedly said that the opinion of the Orphans’ Court is not assignable as error. It is the decree, to which error lies. If that is right, it is of little moment what course of reasoning led up to it. The remaining specifications do not conform to the Rules of Court, unless, perhaps, it be the last one, which alleges that the “ court erred in sustaining the auditor’s report as to costs of audit.” If we concede this specification to be sufficient in matter of form, it is without merit. We think the costs were properly put upon the ex-ceptant below. We have examined the report of the auditor and the opinion of the court with some care, and are satisfied with their conclusions.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.